RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2583-15T4



L.S.T.,

        Plaintiff-Respondent,

v.

C.V.,

     Defendant-Appellant.
_________________________________

              Argued May 17, 2017 – Decided          June 28, 2017

              Before Judges Alvarez and Lisa.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Morris County,
              Docket No. FV-14-000552-16.

              Tanya N. Helfand argued the cause for
              appellant (Helfand & Associates, attorneys;
              Ms. Helfand, of counsel and on the briefs).

              Jessica Ragno Sprague argued the cause for
              respondent   (Weinberger  Law   Group,   LLC,
              attorneys; Ms. Ragno Sprague, on the brief).

PER CURIAM

        Defendant appeals from the January 20, 2016 final restraining

order entered under the Prevention of Domestic Violence Act of
1991 (Act), N.J.S.A. 2C:25-17 to -35, in favor of plaintiff.         The

predicate offense was harassment (N.J.S.A. 2C:33-4).      See N.J.S.A.

2C:25-19a(13).     Defendant argues that the entry of the order was

error because the judge's credibility determinations and factual

findings were not supported by the record, a purpose to harass was

not proven, the court failed to state why a restraining order was

necessary for plaintiff's protection, and the judge's findings of

fact and conclusions of law were not based on a sufficient analysis

of the testimony and evidence.          We reject these arguments and

affirm.

       The parties are both nationals of India.      They were married

in India in 2007 in an arranged marriage.        Defendant had already

been living in the United States.        After the marriage, plaintiff

moved to the United States to live with her husband.      Both parties

hold masters degrees and at all times relevant to this case they

were    employed   full-time   in   professional    positions   in   the

information technology field.       They had one child, a son, Ken

(fictitious name), who was born in 2011.         The predicate offense

occurred on January 10, 2016.           Ken was then four-and-one-half

years old.

       The original domestic violence complaint listed assault as

the predicate offense and alleged that defendant struck plaintiff

in the face and pushed her on the couch, and that he pushed Ken

                                    2                           A-2583-15T4
to the floor using his leg.            The complaint also stated that there

was a past history of physical violence.                    Prior to the hearing,

an amended complaint was filed adding harassment as an additional

predicate offense. The amended complaint also set forth a detailed

statement of prior domestic violence, listing multiple events that

occurred on specified dates throughout the years of the parties'

marriage.

      The hearing on the domestic violence complaint was conducted

on January 20, 2016.          Both parties were represented by counsel.

Both parties testified, as did the police officer who responded

to   the   scene   at   the    time    of    the   precipitating       incident   and

defendant's cousin, who had acted as an informal mediator between

plaintiff    and    defendant      in       the    events    leading    up   to   the

precipitating event.          A summary of the evidence follows.

      After Ken's birth, the parties engaged in a routine by which

plaintiff's mother would assist in caring for him.                 She would take

him each year to her home in India for an extended stay of several

months.     She would return to the United States to the parties'

home and live with them for up to six months at a time, caring for

Ken while both parties worked at their full-time jobs.

      Plaintiff    testified      as    to      numerous    specific    events    when

defendant became verbally and physically abusive toward her, her

mother, and Ken.        We set forth some examples.

                                            3                                A-2583-15T4
       Plaintiff said her husband often drank excessively and, when

he came home, he became argumentative.           She cited an incident in

2007 when one of these episodes occurred, and "with that argument,

he -- he just grabbed my neck and then he hit me onto the wall."

In    2009,   another   similar   episode    occurred.      After   drinking,

defendant came home, an argument ensued, and he banged plaintiff's

head into the wall and threw things at her.              Plaintiff described

that defendant starts with verbal abuse, and when the argument

heats up, "he usually hits me, like he -- he slaps me or he bangs

my head onto the wall or throws things that he has in his hand at

me.     Like he throws phone or plate, whatever he has in his hand

towards me."      When asked whether this happened more than once,

plaintiff answered in the affirmative.

       After the 2009 incident, plaintiff said she "couldn't take

it anymore, so [she] went back to India."           Defendant traveled to

India and convinced her and her family that he would "change his

behavior." Plaintiff agreed to return with defendant to the United

States.

       Plaintiff testified that in 2010, when her brother was here

with them, defendant slapped her.           Her brother warned him "saying

like, if you ever do that again, he said he'll call the cops."

       Plaintiff described an incident in 2015, when her mother was

staying with the parties.         When plaintiff returned from work, her

                                       4                              A-2583-15T4
mother told her that defendant had been very abusive toward her.

Plaintiff told defendant, "if you have any issues, then you have

to deal with me, my mom is just visiting."          And "that's when he

hit me again."   Plaintiff did not call the police, but her mother

called plaintiff's brother in California, and "he called cops from

there because he was very worried for me and my mom."              When the

police arrived, plaintiff testified that defendant directed her

not to "mention about any physical abuse or anything otherwise I'm

going to give you a hard time."       She complied and told the police

these were only verbal arguments, and no complaints were filed.

     Plaintiff moved out of the marital home on January 4, 2016.

She had already rented an apartment and was planning to move out

of the marital home.   On January 3, 2016, she was eating her lunch

in the marital home, when defendant became very aggressive.                He

"came charging" at her and pushed her bowl of food off the table

and onto the floor.       She produced a photograph of the bowl and

food on the floor.

     Throughout the years, different family members served as

informal mediators, attempting to assist the parties with their

marital   difficulties.      During    the   time   leading   up    to    the

precipitating event, defendant's cousin fulfilled this role.             With

his assistance, the parties agreed that when plaintiff would move

out of the home, Ken would stay in the marital home with defendant.

                                   5                                A-2583-15T4
Plaintiff would pick Ken up at daycare each day and spend time

with him, after which she would return her son to the marital home

to sleep.    On weekends, if plaintiff wanted to spend time with

Ken, she would give defendant advance notice and would be able to

do so.

       During the first week that plaintiff was out of the home, the

parties abided by these arrangements.      As the weekend approached,

plaintiff called defendant on Friday and said she wanted to see

Ken over the weekend.     Defendant refused.       She called defendant

again on Saturday, and he again refused demanding that she provide

at least three days' notice.

       On Sunday, plaintiff went to the marital home.       Defendant and

Ken were there.     Plaintiff said she wanted to take Ken with her

to stay with her.       She said the present arrangement was not

acceptable. The parties argued and they called defendant's cousin.

Plaintiff testified that defendant's cousin "said he will convince

him for me to take my son with me to my new place and I can take

care of complete custody of my child."     The understanding was that

this   informal   arrangement   would   continue    until   the   parties

eventually went to court, as it was contemplated, seeking a divorce

or other relief arising out of the marital relationship.          At that

future time, a legal order would be issued determining custody and

parenting rights.

                                   6                              A-2583-15T4
     The parties ended the conversation, which they had conducted

on a speaker phone, with defendant's cousin.        Plaintiff then

described what happened next:

           After hanging up the phone again he came
           charging at me saying like, no, no, you cannot
           take [Ken] with you, I'm not even going to
           listen to my cousin this time, you cannot take
           him. And it -- he -- he slapped me and then
           he pushed me on to the couch. I fell on couch.
           He went sit on the (indiscernible) and off on
           the couch -- my son went to him saying like
           no, I want to go with mom and then he hit my
           son with his leg on my son's neck and head,
           he fell on the floor.      That's when he was
           crying.    I console him and I -- I was
           frightened because he was very aggressive, so
           I call cops then. I called the cops.

Plaintiff described that she felt "[v]ery frightened."      When asked

how Ken reacted, she said: "He was frightened too.       He said he

never want to go back to his dad again."

     A police officer arrived in response to plaintiff's 911 call.

The parties provided written statements to the police. Plaintiff's

statement was consistent with the testimony she gave at the

hearing.   She did not complain of any injuries, and declined any

medical treatment for herself and Ken.   The initial complaint was

filed and a temporary restraining order was issued.

     In his testimony, defendant denied ever striking plaintiff.

He also denied excessive alcohol consumption or being verbally or

physically abusive to plaintiff, Ken, or plaintiff's mother.       With


                                 7                             A-2583-15T4
respect to the precipitating event, defendant took the position

that the parties had struck an agreement, albeit informal and not

legally binding, and plaintiff should have been required to adhere

to it.   He denied striking her or Ken during that episode.                   He

testified that he feared that plaintiff might take Ken and go to

India.

     Defendant's    cousin   confirmed    that     at    the    time   of   the

precipitating event, he spoke to the parties on the phone and

urged that the informal arrangement be changed in accordance with

plaintiff's wishes.      He testified:

            So then we -- I kind of told her, if you want,
            take him totally, I will make him agree to
            your terms until you decide on the court who
            can keep the kid based on the legal terms
            because I don't -- I'm not a legal person, I
            cannot decide.

            So even on that day then, this is what I said,
            then you can take -- take him and I also make
            him say, if you want take the kid, I'm not
            going to -- I don't have any problem, but we'll
            decide in the court.

     Because the critical facts in this case were disputed by the

conflicting testimony of plaintiff and defendant, the judge's

assessment of their credibility was critical to deciding the case.

In no uncertain terms, the judge found plaintiff's testimony

extremely    credible,     describing    it   as        "very   compelling."

Conversely, he found defendant to be very incredible, based upon


                                   8                                   A-2583-15T4
his demeanor and inconsistencies in his testimony.                The judge

commented that various aspects of defendant's testimony did not

make sense.

      He believed plaintiff's version of the events, including the

history of prior acts of domestic violence and her description of

what happened on January 10, 2016.           The judge also found that,

during her testimony, plaintiff's

             demeanor clearly showed to me that she was
             frightened. Her demeanor of the past events
             clearly showed to me that she was frightened
             of this man and lived in a very controlled
             environment for -- for many years during the
             course of their marriage.

With respect to the precipitating event, the judge said:

             I believe he pushed her and slapped her and
             pushed her to the couch, told her she wasn't
             taking the child, told her that he did not
             agree with his cousin, didn't care what his
             cousin said and she had no other choice but
             to call the police. And that's what she did.

      The judge went on to find that because there was no evidence

of injuries to plaintiff or Ken, the elements of simple assault

were not met. See N.J.S.A. 2C:12-1a(1). However, he was satisfied

that the elements of harassment had been proven by a preponderance

of the evidence.       The judge set forth the definition of harassment

under N.J.S.A. 2C:33-4b, namely, that a person commits the offense

if,   with   purpose    to   harass   another,   he   subjects   another    to

striking, kicking, shoving or other offensive touching.                Based

                                       9                             A-2583-15T4
upon his credibility determination, the judge made the factual

finding that the offensive touching did occur, and he found that

"defendant's purpose to harass may be inferred from the evidence

presented    from     common     sense   and    experience."         He    made      this

determination based upon his consideration of "the totality of the

circumstances."

     Based     upon      these    findings,     the    judge      issued    a     final

restraining    order.       The    order      included    a    provision    awarding

plaintiff temporary custody of Ken.

     Our standard of review of the factual findings of a trial

court sitting without a jury is very limited.                   Such findings are

binding   on   appeal      when    supported      by     adequate,      substantial,

credible evidence.        Rova Farms Resort, Inc. v. Investors Ins. Co.,

65 N.J. 474, 484 (1974).           Further, the findings and conclusions

of a trial judge are entitled to enhanced deference in family

court matters, given the special jurisdiction and expertise of

family court judges in such matters.              Cesare v. Cesare, 154 N.J.

394, 413 (1998).         We have reviewed the complete record of these

proceedings.        Applying      the    principles      stated    above,       we   are

satisfied that the judge's factual findings are amply supported

by the record, and we have no occasion to interfere with them.

     Likewise,      we    recognize      that   the    trial    court     enjoys     the

benefit, which we do not, of observing the parties' conduct and

                                         10                                     A-2583-15T4
demeanor in the courtroom and in testifying. Through this process,

trial judges develop a feel of the case and are in the best

position to make credibility assessments.                 We will defer to those

assessments unless they are manifestly unsupported by the record.

Weiss v. I. Zapinsky, Inc., 65 N.J. Super. 351, 357 (App. Div.

1961).    The judge's credibility assessments are supported by the

record, and we defer to them.

       Accordingly, we reject defendant's argument that the trial

court's credibility determinations and factual findings are not

supported by the record.             On a related subject, we also reject

defendant's      argument     that    the    judge's   findings      of   fact   and

conclusions of law were not based on a sufficient analysis of the

testimony and evidence. In an effort to persuade us on this point,

defendant's brief calls to our attention selected portions of

testimony that were favorable to him or that demonstrate apparent

conflicts      with   other   evidence       that   was    unfavorable    to     him.

Defendant then criticizes the trial judge for not addressing each

of those points in his statement of reasons.                A trial judge is not

required to address every such piece of evidence in order to render

a sound decision.       The judge set forth more than ample reasons,

rooted in the evidence, supporting his credibility determinations.

From   those    determinations,        his   factual      findings   flowed      with

sufficient reference to the evidence presented.

                                        11                                  A-2583-15T4
     Defendant argues that a purpose to harass was not proven.           We

do not agree.      Rarely do individuals announce their purpose for

conduct in which they engage.      The judge correctly predicated his

determination of defendant's purpose on all of the attendant

circumstances, including things that were said and done by the

parties.     Plaintiff's version of the events, which the judge

believed, clearly provided the basis for the judge's inference

that, by engaging in the conduct he did, it was defendant's purpose

to harass plaintiff.

     Finally, we address defendant's contention that because the

court failed to expressly state that a restraining order was

necessary    for   plaintiff's   protection,   with   reference   to   the

factors set forth in N.J.S.A. 2C:25-29a, the final restraining

order must be set aside.         Defendant relies primarily on our

decision in Silver v. Silver, 387 N.J. Super. 112 (App. Div. 2006).

He insists that Silver requires an express statement, with factual

references from the record, as to which factors listed in N.J.S.A.

2C:25-29a(1) to (6) make the issuance of a restraining order

necessary.

     Indeed, it is well settled that a restraining order will not

issue solely because of the commission of a predicate offense

listed in the Act.      Bittner v. Harleysville Ins. Co., 338 N.J.

Super. 447, 454 (App. Div. 2001).       There is a second prong, which

                                   12                             A-2583-15T4
requires    consideration      of   additional         factors,   including      the

previous    history    of    domestic    violence       between      the   parties,

including threats, harassment and physical abuse, the existence

of immediate danger to the victim, and the best interests of the

victim and any child.         N.J.S.A. 2C:25-29a(1), (2) and (4).                See

also Bittner, supra, 338 N.J. Super. at 454 (quoting N.B. v. T.

B., 297 N.J. Super. 35, 40 (App. Div. 1997)); Cesare, supra, 154

N.J. at 401.

     In    Silver,    we    restated    this    well-established       principle.

Silver, supra, 387 N.J. Super. at 125-27.               In that case, the trial

court   found   that   a     predicate       offense    had   been   established.

However, the trial court's findings were ambiguous as to whether,

and to what extent, he believed either party's testimony regarding

some prior episodes.        The judge did not issue a restraining order.

We remanded for clarified findings regarding the second prong,

namely, whether a restraining order was necessary to protect the

victim, considering such factors as a history of prior acts of

domestic violence.         Id. at 126-28.

     We found such clarification necessary for this reasons:

            Although it might be inferred from the
            conclusion of dismissal reached by the trial
            judge that he did not believe plaintiff was
            in immediate danger and that a restraining
            order was not necessary to prevent further
            abuse, the judge appears to have based his
            finding that "domestic violence" had not

                                        13                                  A-2583-15T4
            occurred on his determination that the record
            did not support a finding that there had been
            "a pattern of abuse and a pattern of
            controlling behavior."

            [Id. at 128.]

     In our discussion about the second prong, we observed:

            Although this second determination—whether a
            domestic violence restraining order should be
            issued—is most often perfunctory and self-
            evident, the guiding standard is whether a
            restraining order is necessary, upon an
            evaluation of the factors set forth in
            N.J.S.A. 2C:25-29a(1) to -29a(6), to protect
            the victim from an immediate danger or to
            prevent further abuse.

            [Id. at 127.]

We also noted that "it is clear that a pattern of abusive and

controlling    behavior   is   a   classic   characteristic   of   domestic

violence."    Id. at 128, citing Cesare, supra, 154 N.J. at 397-98.

     The case before us falls into the broad category in which

there is a clear and extensive pattern of abusive and controlling

behavior.     The judge found: "I believe her testimony that this

wasn't the first time she was hit.           I believe her testimony that

in the past, she was and I believe that he was very controlling

of her throughout the relationship." As we have previously stated,

the judge was convinced, referencing plaintiff's demeanor as she

testified, that she was frightened, that the past events happened




                                     14                             A-2583-15T4
and frightened her, and that she had lived in a very controlling

environment throughout the course of the marriage.

     Although the judge did not expressly refer to the factors in

N.J.S.A. 2C:25-29a, he found that there was a previous history of

domestic violence, including threats, harassment and physical

abuse, that plaintiff was justifiably in fear for her safety, and

that defendant's conduct constituted a pattern of abusive and

controlling behavior that persisted for many years.          In light of

those findings and the fact that the judge issued a restraining

order, we infer that the judge implicitly made the requisite

finding under the second prong that a restraining order was

necessary   for   plaintiff's   protection.     It   would    have   been

preferable had the judge expressly made the finding, but any error

in this regard is harmless because this is one of those cases we

described in Silver in which an express finding would have been

"perfunctory and self-evident."        Silver, supra, 387 N.J. Super.

at 127.

     Affirmed.




                                  15                             A-2583-15T4